DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the canceling claims 16 – 20 by the amendment submitted by the applicant(s) filed on December 16, 2020.  Claims 1 – 15 are pending in this application.
The Declaration under 37 C.F.R § 1.130 has been considered and accepted by the examiner.  The declaration under 37 C.F.R § 1.130 only applies to claims 1 – 4, 7, 11 and 12, which receive the priority date.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/667650, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional No. 62/667650 fails to disclose or teach or provide support the limitations “an outer cladding layer on the silica cladding, the outer cladding layer comprising a polymer or a glass (see claim 5), the polymer comprises a fluorinated polymer (see claim 6), the silica cladding comprises silica and one or more other oxides (see claim 8), the fluorosilicate core has a diameter in a range from about 5 microns to about 100 microns (see claim 9), the silica cladding has an outer diameter in a range from about 100 microns to about 600 microns (see claim 10), reflectors in optical communication with the rare earth-doped optical fiber for increasing optical power, the reflectors defining an optical cavity (see claim 13), the reflectors comprise first and second fiber Bragg gratings (FBGs), the first FBG being spliced to an input end of the rare earth-doped optical fiber and the second FBG being spliced to an output end of the rare earth-doped optical fiber (see claim 14) and a fiber amplifier (see claim 15).  
Accordingly, claims 5 – 6, 8 – 10 and 13 – 15 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 – 3, 7 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei (US 6,385,384, examiner submitted in the PTO-892 form, filed on September 29, 2020).

Regarding claim 1, Wei discloses a rare earth-doped optical fiber comprising: 
	a fluorosilicate core surrounded (see Column 2, Lines 23 – 26 and 55 – 57) by a silica cladding (see Column 3, Lines 16 – 19) the fluorosilicate core comprising an alkaline-earth fluoro-alumino-silicate glass (see Abstract, Column 1, Lines 6 – 9 and 64 – 67, Column 2, Lines 1 – 20 (including the table) and 61 – 65, and Column 3, Lines 12 – 19). 

Regarding claim 2, Wei discloses a dopant selected from the group consisting of: ytterbium, erbium, neodymium, thulium, praseodymium, and holmium (see Column 3, Lines 1 – 5), and wherein the alkaline-earth fluoro-alumino-silicate glass comprises at least one alkaline earth metal selected from the group consisting of: strontium, calcium, barium, magnesium, and beryllium (see Column 2, Lines 1 – 20 (including the table) and 61 – 65). 

Regarding claim 3, Wei discloses a ytterbium-doped optical fiber comprising ytterbium as a dopant (see Column 3, Lines 1 – 5), and wherein the alkaline-earth fluoro-

Regarding claim 7, Wei discloses the silica cladding consists essentially of SiO2 (see Column 3, Lines 16 – 19, silica formula is SiO2). 

Regarding claim 15, Wei discloses a fiber amplifier (Any recitation of use in the preamble is “nonlimiting unless it breathes life and meaning into the claim” (MPEP § 2111.02).  That is, the preamble is not given any weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process or structure is able to stand alone - In re Hirao, 535, F.2d 67, 80 USPQ 15 (CCPA 1976). On the other hand, in apparatus claims, any phraseology in the preamble that limits the structure of the apparatus is given patentable weight - In re Stencel, 828, F.2d 751, 4 USPQ 2d 1071 (Fed. Cir. 1987) comprising the rare earth-doped optical fiber of claim 1 (see Abstract, Column 1, Lines 6 – 9 and 64 – 67, Column 2, Lines 1 – 20 (including the table), 23 – 26, 55 – 57  and 61 – 65, and Column 3, Lines 16 – 19). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 6,383,384, examiner submitted in the PTO-892 form, filed on September 29, 2020).

Regarding claim 4, Wei discloses the claimed invention except for the fluorosilicate core comprises on average a nonzero amount of silicon up to about 35 at. %, a nonzero amount of fluorine up to about 10 at. %, a nonzero amount of strontium up to about 8 at. %, a nonzero amount of aluminum up to about 6 at. %, and a nonzero amount of Yb up to about 1 at. %, with a remainder being O and any incidental impurities.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known fluorosilicate core comprises an amount of silicon at. %, amount of fluorine at. %, amount of strontium at. %, amount of aluminum at. % and amount of YB at. %, with a remainder being O and any incidental impurities to the device of Wei, in order to provide the correct composition in atomic percentage to form the desired Yb-SrAlSiF fiber since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of fluorosilicate core composition, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to 
         Note that the specification contains no disclosure of either the critical nature of the claimed [the fluorosilicate core comprises on average a nonzero amount of silicon up to about 35 at. %, a nonzero amount of fluorine up to about 10 at. %, a nonzero amount of strontium up to about 8 at. %, a nonzero amount of aluminum up to about 6 at. %, and a nonzero amount of Yb up to about 1 at. %, with a remainder being O and any incidental impurities] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the fluorosilicate core comprises on average a nonzero amount of silicon up to about 35 at. %, a nonzero amount of fluorine up to about 10 at. %, a nonzero amount of strontium up to about 8 at. %, a nonzero amount of aluminum up to about 6 at. %, and a nonzero amount of Yb up to about 1 at. %, with a remainder being O and any incidental impurities] or upon another variable recited in a claim, the Applicant must show that the chosen [the fluorosilicate core comprises on average a nonzero amount of silicon up to about 35 at. %, a nonzero amount of fluorine up to about 10 at. %, a nonzero amount of strontium up to about 8 at. %, a nonzero amount of aluminum up to about 6 at. %, and a nonzero amount of Yb up to about 1 at. %, with a remainder being O and any incidental impurities] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claims 11 and 12, Wei discloses the claimed invention except for exhibiting a quantum defect of less than 1.5% or exhibiting a quantum defect of less than 1%.   It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known quantum defect of less than 1.5% or less than 1 % to the device of Wei, because the reduction in the quantum defect could offer significant mitigation of issues associated with fiber heating. As such, could serve as a possible direction for future scaling of high-power fiber laser systems, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In addition, the selection of a quantum defect, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 
Note that the specification contains no disclosure of either the critical nature of the claimed [for exhibiting a quantum defect of less than 1.5% or exhibiting a quantum defect of less than 1%] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [for exhibiting a quantum defect of less than 1.5% or exhibiting a quantum defect of less than 1%] or upon another variable recited in a claim, the Applicant must show that the chosen [for exhibiting a quantum defect of less than 1.5% or exhibiting a quantum defect of less than 1%] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).





Claims 8 – 10 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 6,383,384, examiner submitted in the PTO-892 form, filed on September 29, 2020) in view of M. Cavillon (“Ytterbium-doped multicomponent fluorosilicate optical fibers with intrinsically low optical nonlinearities”, applicant submitted in the IDS, filed on June 07, 2019).


    PNG
    media_image1.png
    266
    523
    media_image1.png
    Greyscale


Regarding claim 8, Wei discloses the claimed invention except for the silica cladding comprises silica and one or more other oxides.  Cavillon teaches the silica cladding comprises silica and one or more other oxides (e.g., in the SiO2, Al2O3, La2O3).  However, it is well known in the art to apply and/or modify the silica cladding comprises silica and one or more other oxides as discloses by Cavillon in (see in page 750 section 3.1 General fiber properties 1st full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the silica cladding comprises silica and one or more other oxides as suggested by Cavillon to the device of Wei, in order to provide a higher refractive index in the cladding and the optical fiber obtains the desired characteristics, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
 
Regarding claims 9 and 10, Wei discloses the claimed invention except for the fluorosilicate core has a diameter in a range from about 5 microns to about 100 microns and wherein the silica cladding has an outer diameter in a range from about 100 microns to about 600 microns.  Cavillon teaches the fluorosilicate core and the cladding diameters (see Table 2).   However, it is well known in the art to apply and/or modify the fluorosilicate core and the cladding diameters as discloses by Cavillon in (see Table 2, in pages 747, section 2. Experimental procedure 1st paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the fluorosilicate core and the cladding diameters as suggested by Cavillon to the device of Wei, in order to provide the optical fiber with the desired characteristics, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
            In addition, the selection of the fluorosilicate core and the cladding diameters, it’s obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known 
            Note that the specification contains no disclosure of either the critical nature of the claimed [the fluorosilicate core has a diameter in a range from about 5 microns to about 100 microns and wherein the silica cladding has an outer diameter in a range from about 100 microns to about 600 microns] or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen [the fluorosilicate core has a diameter in a range from about 5 microns to about 100 microns and wherein the silica cladding has an outer diameter in a range from about 100 microns to about 600 microns] or upon another variable recited in a claim, the Applicant must show that the chosen [the fluorosilicate core has a diameter in a range from about 5 microns to about 100 microns and wherein the silica cladding has an outer diameter in a range from about 100 microns to about 600 microns] are critical.  In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

 	Regarding claims 13 and 14, Wei discloses the claimed invention except for reflectors in optical communication with the rare earth-doped optical fiber for increasing optical power, the reflectors defining an optical cavity and the reflectors comprise first and second fiber Bragg gratings (FBGs), the first FBG being spliced to an input end of the rare earth-doped optical fiber and the second FBG being spliced to an output end of the rare earth-doped optical fiber.  Cavillon teaches multicomponent fluorosilicate fibers as laser gain media, a simple linear laser cavity was constructed from two custom-made fiber Bragg gratings (FBGs), two of the active fibers (YbF-SrAlSiF and the commercial 3.7 Fiber lasing 1st and 2nd full paragraphs).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the first and second fiber Bragg gratings (FBGs) and two splices as suggested by Cavillon to the device of Wei, because the FBGs could be used to provide a laser cavity.  A fiber Bragg grating can therefore be used as an inline optical filter to block certain wavelengths, or as a wavelength-specific reflector. Fiber Bragg gratings are used to stabilize the output of a laser.


Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 6,383,384, examiner submitted in the PTO-892 form, filed on September 29, 2020) in view of Seo et al. (US 2011/0141758, examiner submitted in the PTO-892 form, filed on September 29, 2020).

    PNG
    media_image2.png
    261
    422
    media_image2.png
    Greyscale

Regarding claims 5 and 6, Cavillon discloses the claimed invention except for an outer cladding layer on the silica cladding, the outer cladding layer comprising a polymer or a glass and the polymer comprises a fluorinated polymer.   Seo teaches an outer cladding layer made of a fluorinated polymer (see Figure 1, Character 26).  However, it is well known in the art to apply and/or modify the outer cladding layer made of a fluorinated polymer as discloses by Seo in (see Figure1, Character 26 and paragraph [0029]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known outer cladding layer made of a fluorinated polymer as suggested by Seo to the device of Wei, because could be used to cover the inner cladding and the a fluorinated polymer material have a relatively low refractive index in order to increase the numerical aperture (NA) of the inner cladding, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive. Applicant argues: “Wei does not teach or suggest a fluorosilicate core comprising an alkaline-earth fluoro-alumino-silicate glass, as recited by independent claim 1.  Wei describes a glass-ceramic body (Abstract) that includes a "silica- based glass containing rare earth fluoride crystals" (col. 1, lines 64-65; emphasis added). Wei teaches that the rare earth fluoride crystals are formed during solution-based processing of a porous silica preform (Abstract and col. 2, lines 23-43) where "the size of fluoride microcrystals can be adjusted by controlling the concentrations of solutions and pore surface treatments." (col. 2, lines 65-67) A composite .”
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  Wei discloses a glass ceramic, the glass ceramic appears to read on claim, since claims don't limited to be only glass, therefore could be a glass ceramic or another type of glass.  Production method is not persuasive, because is not claimed.  Claim limitations are not different of reference teach.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        

/TOD T VAN ROY/Primary Examiner, Art Unit 2828